Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims 1-20 are allowed.

Regarding claims 1, 13 and 19, US 2005/0071693 teaches in Fig. 1 a CPU unit 100 including a first relator 144, a power management 122 including a first regulated voltage 124 and second regulated voltage 126 in which the CPU 100 provide a first sleep mode and a second sleep mode to the first regulated voltage 124 and second regulated voltage 126, respectively. US Patent 5,877,564 teaches a voltage regulator in baseband processor, and two voltage regulators in RF circuit (Fig. 3). US 2015 teaches in Fig. 1 a voltage regulator  associated with an RF circuit, a voltage regulator associated with digital logic, and a voltage regulator associated with a microprocessor (¶0005). However, the prior art either alone or in combination fails to teach:
wherein the plurality of operation modes comprises:
a first sleep mode in which the switched-mode power supply is off and the second linear regulator is off;

a third sleep mode in which the switched-mode power supply is on and the second linear regulator is off; and
a first active mode in which the switched-mode power supply is on and the second linear regulator is on.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649